Citation Nr: 0735349	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors remain uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  Although the veteran has made statements 
implying that he engaged in combat the evidence does not 
support such a contention.

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability to 
include PTSD.

The veteran claims that he has PTSD as a result of his 
service in Vietnam as an ammunition helper.  He has indicated 
that when he arrived in Cam Rahn Bay in August 1965, after 
being on a troop ship for 30 days, his boat came under fire 
and about eight or nine soldiers were killed in an attempt to 
make a beach landing to secure the base.  The veteran also 
described that a fellow soldier named S.S. or D.S. died in 
front of him on his first day in Vietnam.  He also reported 
serving with Republic of Korea Marines who were killed and 
mutilated while attempting to secure a base.  The veteran 
also indicated that after he left Vietnam, his former platoon 
sergeant was killed and he felt survivor's guilt.  The 
veteran has been diagnosed with PTSD. (See, e.g., VA 
outpatient treatment records dated 2003 to 2005, and VA 
examination dated in June 2003).  The evidence must show that 
he has a verified stressor which caused his PTSD in order for 
the veteran to prevail.

The veteran's personnel records show that he served in 
Vietnam from August 27, 1965 to March 7, 1966 as an 
ammunition helper.  The veteran reported being exposed to 
"several" stressors while assigned in Vietnam.  He did not 
offer specific information regarding his stressors at that 
time, and did not supply the requested information regarding 
this in response to the RO's February 2003 letter.

In his stressor letter dated in February 2004, the veteran 
indicated he was exposed to fire fights, saw two Republic of 
Korea Marines' bodies mutilated, saw a young soldier killed 
at Cam Ranh Bay, and ran over Vietnamese on the bridge 
between Cam Ranh Bay and Da Nang.  The RO attempted to verify 
the veteran's stressors; however, a response from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Services Center for Unit Records 
Research (CURR)) indicated they were unable to locate records 
that documented an attack at Cam Ranh Bay during 1965.  The 
JSRRC indicated that more detailed information was needed 
from the veteran in order to research the alleged stressors.  
The JSRRC also recommended the RO request the Morning Reports 
from the veteran's unit.

At his June 2006 RO hearing, the veteran described his 
stressors while in Vietnam to include the August 1965 beach 
landing at Cam Ranh Bay.  The RO requested the Morning 
Reports for the veteran's unit.  The JSRRC responded that no 
index listing for the 174th Ordinance Company was found.  

The veteran's brother, sister, and daughter submitted 
statements in 2005 and 2006 describing his PTSD symptoms as 
well as his behavior before and after separation from 
service.  It is noted that while lay persons are competent to 
describe visible symptoms or manifestations of a disease or 
disability, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), they are not competent to provide medical opinion 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions). 

Despite requests from the RO for specific stressor 
information sufficient to warrant further investigation, the 
veteran has not supplied the requested information.  There is 
no showing in the record that the veteran received any combat 
medals.  In addition, JSRRC indicated there is no record of 
an attack at Cam Ranh Bay in 1965.  While the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the factual 
data required by VA to provide a successful search, such as 
the names, dates, and places of the stressors are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  VA is unable to verify any claimed 
stressors for this veteran and thus the claim cannot be 
granted.

In reaching this decision the Board considered the internet 
excerpt regarding Cam Rahn Bay during the Vietnam era in 
support of the appellant's claim.  This literature, however, 
does not address the individual specifics of the veteran's 
case. Hence, it is of minimal probative value.  Sacks v. 
West, 11 Vet. App. 314 (1998)

II.  Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2003 and January 2007 of the information 
and evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony at a RO hearing in June 
2006.  The veteran requested and was afforded a Board Central 
Office hearing but cancelled that hearing.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA treatment records have been associated with the claims 
folder, and the veteran has been afforded a VA examination.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


